—Order insofar as appealed from unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court should have granted the motion of defendant, City of Watertown (City), for summary judgment on the ground that plaintiff failed to satisfy the statutory condition precedent to maintaining her claim (see, Dobransky v City of Watertown, 168 AD2d 997; Conlon v Village of Pleasantville, 146 AD2d 736). Plaintiff sustained injuries when she fell on an allegedly defective sidewalk in the City of Watertown. Because the City had no written notice of the defect, plaintiffs claim is barred by section 231 of the Charter of the City of Watertown. The record fails to show that the City caused the defective condition in the sidewalk or that there were special circumstances that excused compliance with the statute (see, Dobransky v City of Watertown, supra). Inspections by City employees of the construction project adjacent to the property where plaintiff fell and the temporary walkway in front of that construction site are insufficient to establish special circumstances (see, Kelly v City of New *1044York, 172 AD2d 350; Holt v County of Tioga, 95 AD2d 934, 936, mot to dismiss appeal granted 60 NY2d 701). (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J.— Summary Judgment.) Present—Balio, J. P., Lawton, Wesley, Callahan and Davis, JJ.